Case 1:18-cv-24889-DLG Document 60 Entered on FLSD Docket 05/07/2019 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

                       Case No. 18-24889-CIV-GRAHAM


  GUSTAVO ABELLA,

        Plaintiff,

  vs.

  TOWN OF MIAMI LAKES, et al.,

       Defendants.
  ____________________________________/

                                     ORDER

        THIS CAUSE comes before the Court on the Motion to File Motion

  to Dismiss Amended Complaint Under Seal (“Motion”) [D.E. 39] filed

  by Defendants Town of Miami Lakes and Town of Miami Lakes Manager

  Alex Rey (collectively, “Town Defendants”).

        THE COURT has considered the Motion, the pertinent portions of

  the record, and is otherwise fully advised in the premises.

        On April 29. 2019, the Court granted the Defendants’ redacted

  motion to dismiss [D.E. 38] thereby rendering Defendants’ motion to

  file under seal moot.     Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Town Defendants’ Motion [D.E.

  39] is DENIED as MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 7th day

  of May, 2019.


                                     s/Donald L. Graham
                                     DONALD L. GRAHAM
                                     UNITED STATES DISTRICT JUDGE
